DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art is Smith (U.S. Patent No. 10,596,049) which has a crescent shaped slot, a hole and a longitudinal slit. However, it does not have first and second keyhole shaped openings, and the smaller diameter opening does not pass through the entire body, Therefore, a resiliently-deformable unitary polymer body configured to be removably installed on a wheelchair footrest bracket, having; a first keyhole-shaped opening comprising a first wall defining a first cylindrical portion having a first diameter and extending from the top side to the bottom side and open to the top side and the bottom side, a second keyhole-shaped opening spaced-apart from the first keyhole-shaped opening and comprising a second wall defining a second cylindrical portion having a second diameter and extending from the top side to the bottom side and open to the top side and the bottom side, and a planar cavity located between the top and bottom sides, the planar cavity intersecting perpendicularly the first and second keyhole-shaped openings, and open at least in part to the first side has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN HURLEY/Primary Examiner, Art Unit 3611